DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 09/14/2022 have been entered. Applicant amended claims 1, 9, and 14. Claims 1-20 remain pending in the application.
Response to Arguments
Applicant’s arguments filed on 09/14/2022 with respect to the Non-Final Office Action dated 03/14/2022 have been fully considered but they are not persuasive.  
Applicant argued, in page 8 of the Remark, “D'Ippolito fails to disclose or render obvious the claimed first and second drill-down panes. D'Ippolito includes a "selected object summary pod 410" is relied on for the drill- down display. D'Ippolito, Fig. 15 and [[paragraphs]] 128-132. Assuming this is the first drill-down pane, there is no disclosure of a second drill-down pane. Specifically, there is no drill-down display is related to the connections (links 120 as argued above) as claimed. The Office Action states "[t]he selected object summary pod 410 associates the link", but there is no support in D'Ippolito for that the summary pod 410 is related to the connections/links. Office Action, p. 3. Further, even if the summary pod 410 were able to display information for the connections, it is not a second drill-down pane as claimed.”
In response, as a general note, amendment to claim 1 necessitates modified mapping of the claimed elements to D'Ippolito (US PGPUB No.  20190215248).  Fig. 4 of D'Ippolito shows object summary pod 410 (drill-down pane) with buttons for various actions (drill-down action). The object summary pod 410 is displayed with respect to the selected object which can be either a network element or a network connection. Paragraph 0128, lines 6-9, discloses the object summary pod 410 (first drill-down pane) is associated with a selected network element Tatooine as stated “The selected object summary pod 410 is a pop-up window which displays details of a selected object in the subway map 408, e.g., a network element at a site labeled Tatooine”. Fig. 15 shows the object summary pod 410 (second drill-down pane) associated with the selected link/interface between OTWAMON23_Dagobah and OTWAMON23_Geonosis. In both cases, whether the object summary pod 410 is selected for a network element or a network connection, the object summary pod 410 includes buttons to performs various actions (drill-down actions).
Applicant argued, in page 8 of the Remarks, “The Office Action further states "Fig. 16 shows object detail 480 with various functions related to the link." Office Action, p. 3. Assuming that the object detail 480 relates to the connections, the object detail 480 is not a pane as claimed that is displayed adjacent the connection. Rather, Fig. 16 shows the object detail 480 is a separate window and is not displayed adjacent a connection as claimed.”.
In response, Fig. 15 clearly shows the object summary pod 410 is for the link/interface between OTWAMON23_Dagobah and OTWAMON23_Geonosis. The object summary pod 410 is displayed on the same map i.e. adjacent to the link/interface between OTWAMON23_Dagobah and OTWAMON23_Geonosis.
Applicant argued, in page 8 of the Remarks, “As mentioned above, there is no second drill-down pane displayed adjacent the connections as claimed. Assuming, the "the selected object summary pod 410" is relied on for the first drill-down pane, there is no indication of a second drill-down pane related to the connections (links 120 as argued above)”. Applicant further argued, in page 9 of the Remarks, “However, there is no indication in D'Ippolito that the links 120 are selected and displayed with a second drill-down pane. Indeed, D'Ippolito states that the selected object summary pod 410 "provides details related to tests, statistics, history, services, etc. for the selected object" and specifically identifies only a network element as selected by stating that the selected object summary pod 410 is "a pop-up window which displays details of a selected object in the subway map 408, e.g., a network element at a site labeled Tatooine." Id. at 1132 (emphasis added). The description and drawings for D'Ippolito fail to disclose that the links 120 can be selected as claimed.”.
In response, Fig. 15 clearly shows object summary pod 410 is for the link/interface between OTWAMON23_Dagobah and OTWAMON23_Geonosis.
Applicant argued, in page 9 of the Remarks, “With regard to independent claims 9 and 14, D'Ippolito fails to disclose or render obvious the claimed second drill-down pane with pre-defined drill-down actions associated with the connections between those network devices as discussed above. The addition of Gao to D'Ippolito fails to cure this deficiency. Further, the combination of D'Ippolito and Gao fails to disclose or render obvious the claimed selection of a subset of network devices and connections where the action performed based on the selection applies to each of the one or more network devices and the connections in the subset as claimed”. 
In response, Fig. 15 clearly shows the object summary pod 410 is for the link/interface between OTWAMON23_Dagobah and OTWAMON23_Geonosis. Fig. 4 shows visual map 404 depicting a subset of nodes and connection/interfaces associated with a service. Actions included in the Object summary pod 410 are related to respective node or connection. 
Applicant argued, in page 8 of the Remarks, “Further, independent claim 14 recites "the display of the drill-down actions in either the first drill-down pane or the second drill-down pane is configured to receive a customization of the pre-defined drill-down action, wherein the display of the first drill-down pane and the second drill-down pane includes the customization." Dependent claim 20 recites the customization comprises an additional action or a change to the actions that are part of the pre-defined drill-down actions. The combination does not include the customization for the first drill-down pane and the second drill-down pane as claimed”.
In response, Paragraph 0128, lines 6-9, discloses the object summary pod 410 (first drill-down pane) is associated with a selected network element Tatooine. Fig. 15, clearly shows the object summary pod 410 (second drill-down pane) is for the link/interface between OTWAMON23_Dagobah and OTWAMON23_Geonosis. Gao, in paragraph 0048, talks about customizing the predefined data view as stated “The term “Data View” refers to the functionalities that allow users to create their own customized views of network data and display those views on a network map. Users can create multiple Data Views for each device. Each actual Data View has two parts: (1) the data that are selected for display; and (2) the positions of that data within the display. The inventive system also includes pre-defined Data Views that can be modified and saved as new Data Views or as Data View Templates”.  Paragraph 0076 of Gao disclose further providing options to editing the data view. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify D'Ippolito to incorporate the teaching of Gao to about customizing predefined data-view and further editing data view. One would be motivated to do so since such template allow users to create their own customized views of network map and display those views on the network map (see paragraph 0048, lines 1-4, of Gao).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1,  recites the limitation “displaying, for each of the one or more drill-down actions associated with the one or more of the network devices, a first drill-down pane including each of the drill-down actions” in lines 5-6 and the limitation “displaying for each of the one or more drill-down actions associated with the one or more connections, a second drill-down pane including each of the one or more drill-down actions” in lines 9-11. These limitations are unclear. It is not clear whether each of the drill-down actions displayed in the first drill-down pane and the second drill-down pane are same or different drill-down actions.  
Claim 14 recites similar limitation.
Dependent claims inherit same deficiency from their respective interdependent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by D'Ippolito et al. (US PGPUB No.  20190215248), hereinafter, D'Ippolito.
Regarding claim 1:
D'Ippolito teaches:
A method for network management comprising: 
displaying a map of network devices and connections between the network devices (Fig. 4 shows network map 404 displaying nodes and connection between nodes. Paragraph 0127, lines 2-5 states “The subway map and line service view 400 includes an object details view 402, a network map 404 for a nodal view, a subway map 406 for a card view, a visual scrollbar 408, and a selected object summary pod 410.”);
 associating one or more of the network devices and one or more of the connections with one or more drill-down actions (paragraph 0133, lines 3-5, discloses object summary pod 410 with buttons to reboot, resync (one or more drill-down actions) as stated “The selected object summary pod 410 includes buttons to reboot, resync, and bring up additional details of a selected object”. Fig. shows the object summary pod 410 associated with selected network element Tatooine (network device). Fig. 15 shows object summary pod 410 associated with the selected link/interface between OTWAMON23_Dagobah and OTWAMON23_Geonosis (network connection); 
displaying, for each of the one or more drill-down actions associated with the one or more of the network devices, a first drill-down pane including each of the drill-down actions, wherein the first drill-down pane is displayed on the map at a location adjacent to the associated one or more network devices (Fig. 4 shows object summary pod 410 (first drill-down pane).The object summary pod 410 is displayed with respect to the selected object which can be either a network element or a network connection.  Paragraph 0128, lines 6-9, discloses the object summary pod 410 is associated with a selected network element Tatooine as stated “The selected object summary pod 410 is a pop-up window which displays details of a selected object in the subway map 408, e.g., a network element at a site labeled Tatooine”. Paragraph 0133, lines 3-5, discloses states “The selected object summary pod 410 includes buttons to reboot, resync, and bring up additional details of a selected object”);
displaying for each of the one or more drill-down actions associated with the one or more connections, a second drill-down pane including each of the one or more drill-down actions, wherein the second drill-down pane is displayed on the map at a location adjacent to the associated one or more connections (Fig. 15 shows the object summary pod 410 (second drill-down pane) associated with the selected link/interface between OTWAMON23_Dagobah and OTWAMON23_Geonosis. Paragraph 0139 states “Here, the selected object summary pod 410 can display various related and correlated details 470 such as services, performance, alarms, events, etc.”); 
receiving, from the first drill-down pane, a selection of one of the displayed drill-down actions for the one or more network devices associated with the selected drill-down action when displayed and associated with the one or more of the network devices (paragraph 0133 disclose selection of an action as stated” The selected object summary pod 410 includes buttons to reboot, resync, and bring up additional details of a selected object”); 
 receiving, from the second drill-down pane, a selection of one of the displayed drill-down actions for the one or more connections associated with the selected drill-down action when displayed and associated with the one or more of the connections (Fig. 15 shows object summary pod 410 that has clickable data buttons for receiving input from user);
implementing a function provided by the selected drill-down action that corresponds with the associated one or more network devices when the selected drill-down action is adjacent to the associated one or more network devices (paragraph 0018, lines 7-10, sates “The memory storing instructions that, when executed, can further cause the processor to receive an input from the user from a selection in the GUI, and present correlated objects and data items based on the selection”. Paragraph 0141 and Fig. 17 teaches displaying details i.e. displaying attributes details when attribute option is selected. Paragraph 0083 teaches execution of such function enable customers to manage multi-layer communications networks with respect to troubleshooting, diagnostics, re-routing, service assurance, service maintenance); and
implementing a function provided by the selected drill-down action that corresponds with the associated one or more connections when the selected drill-down action is adjacent to the associated one or more connections (Fig. 15 shows object summary pod 410 with various clickable buttons to show related to various functions like alarms services, performance etc. Those function can be implemented based on the user selection in the GUI as described in paragraph 0018, lines 7-10).
As to claim 2, the rejection of claim 1 is incorporate. D’Ippolito teaches all the limitations of claim 1 as shown above.  
D’Ippolito further teaches wherein the selection comprises a selection of the associated one or more network devices adjacent to the 2Application No. 16/719,619Docket No. 516602.5000031 selected drill-down action or a selection of the associated one or more connections adjacent to the selected drill-down action (paragraph 0128, lines 6-9, discloses object summary pod for selecting action buttons associating with a network element as stated “The selected object summary pod 410 is a pop-up window which displays details of a selected object in the subway map 408, e.g., a network element at a site labeled Tatooine”).
As to claim 3, the rejections of claim 1 is incorporate. D’Ippolito teaches all the limitations of claim 1 shown above.  
D’Ippolito further wherein the function provides a display of information for the associated one or more network devices or the associated one or more connections depending on the selection (Paragraph 0128, lines 6-9, discloses a pop-up window associating with a network element as stated “The selected object summary pod 410 is a pop-up window which displays details of a selected object in the subway map 408, e.g., a network element at a site labeled Tatooine”. Paragraph 0133 further discloses selected object summary pod 410 shows function related to the selected network element).
As to claim 4, the rejection of claims 1-3 are incorporate. D’Ippolito teaches all the limitations of claims 1-3 as shown above.  
D’Ippolito further teaches wherein the display of information comprises an analysis of the associated one or more network devices or the associated one or more connections (Paragraph 0128, lines 6-9, discloses a pop-up window associating with a network element as stated “The selected object summary pod 410 is a pop-up window which displays details of a selected object in the subway map 408, e.g., a network element at a site labeled Tatooine”. Paragraph 0133 further discloses selected object summary pod 410 shows function is applied to the selected network element).
As to claim 5, the rejection of claim 1 is incorporate. D’Ippolito teaches all the limitations of claim 1 as shown above.  
D’Ippolito further teaches wherein each of the network devices is displayed as an icon on the map (paragraph 0145, lines 5-10, discloses network element can be displayed as an icon on the map as stated “The network map 404 can include visualizations on the links 120 such as color coding, dashing, etc. to represent different states, to represent selected services, etc. The sites 110 or the network elements 122, 124 can be represented as icons which also can include color coding, dashing, etc. to represent different states, to represent selected services”).
As to claim 6, the rejections of claims 1 and 5 are incorporate. D’Ippolito teaches all the limitations of claims 1 and 5 as shown above.  
D’Ippolito further teaches wherein the location at which the drill-down action is displayed comprises a link near the icon for the associated network device (Fig. 4 shows object summary pod on the network map for a particular node).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over D'Ippolito, in view of Priya et al. (US PGPUB No. 20160352586), hereinafter, Priya.
As to claim 7, the rejection of claim 1 is incorporate. D’Ippolito teaches all the limitations of claim 1 as shown above.  
D'Ippolito does not teach further comprising: receiving a condition upon which the drill-down action is applied.
Priya teaches teach further comprising: receiving a condition upon which the drill-down action is applied (paragraph 0101, lines 1-8, disclsoes condition for drill-down action as stated “As shown in FIG. 8A, and by reference number 802, a user may specify a "lockout" condition for a particular digital path. Here, as shown by reference number 804, the user specifies the "lockout" condition for a digital path between NodeD and NodeM. Assume that the user specifies the "lockout" condition by clicking the digital path between NodeD and NodeM, and by selecting the "lockout" button from a drop-down menu”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify D'Ippolito to incorporate the teaching of Priya about condition for drop-down action to be applied. One would be motivated to do so since such condition can invoke automatic action, for example, rerouting traffic from one path to another (see paragraph 0101, lines 9-12, of Priya).                                                                                                                                                                               
As to claim 8, the rejections of claims 1 and 7 are incorporate. D’Ippolito teaches all the limitations of claims 1 and 5 as shown above.  
D’Ippolito further teaches wherein the condition comprises one of always display, display upon an alert, or display upon selection of a particular variable (paragraph 0129 discusses highlighted display for network element that have alarms).

Claims 9, 10, 11, 13, 14, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over D'Ippolito, in view of Gao et al. (US PGPUB No. 20180018065), hereinafter, Gao.
Regarding claim 9:
Claim 9 differs from claim 1 in generating a data view template and applying data view template to modify the map.
D'Ippolito does not explicitly teaches in generating a data view template and applying data view template to modify the map.
Gao teaches generating a data view template and applying data view template to modify the map (paragraph 0069 talks about generating a data view template. Paragraph 0074 discloses modifying the network map according to the data view template as stated “After all data units are defined, the Data View Template is saved, together with creation time and creator information. The named Data View Template can be then applied to any number of devices or a group of devices in a computer network map, and a Data View instance will be created for each device. Each device's Data View instance shares the name of the Data View Template. Within each Data View instance, the associated Data Units will be automatically created to capture the designated device data”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify D'Ippolito to incorporate the teaching of Gao to about generating and applying data view template. One would be motivated to do so since such template allow users to create their own customized views of network data and display those views on a network map (see paragraph 0048, lines 1-4, of Gao).
Claim 10 recites similar limitations as claim 6. Accordingly, it is rejected under similar rationale.
As to claim 11, the rejections of claims 9 and 10 are incorporate. D’Ippolito, in view of Gao, teaches all the limitations of claims 9 and 10 as shown above.  
D’Ippolito further teaches wherein the selectable link is displayed adjacent to the selected network device or connection upon which the pre-defined drill-down action is applied (Fig. 4 shows object summary pod on the network map for a particular node).
As to claim 13, the rejections of claim 9 is incorporate. D’Ippolito, in view of Gao, teaches all the limitations of claim 9 as shown above.  
D'Ippolito, in view of Gao, teaches further comprising: receiving [[one or more input parameters]] for usage with the data view template application and for the pre-defined drill-down action (see at least claim 9 rejection as shown above).
D'Ippolito does not teach [[further comprising]]: receiving one or more input parameters for [[usage with the data view template application and for the pre-defined drill-down action]].
Gao teaches further comprising: receiving one or more input parameters for usage with the data view template application and for the pre-defined drill-down action (paragraph 0068, lines 17 states “Position 317 may be used to input a device note or comment”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify D'Ippolito to incorporate the teaching of Gao to receive one or more input parameter. One would be motivated to do so to create data view computer object, at least a name, for a device (see paragraph 0068, lines 1-3, of Gao).
Regarding claim 14:
Claim 14 differs from claims 1 and 9 in reciting the limitation “receive a customization of the pre-defined drill-down action, wherein the display of the first drill-down pane and the second drill-down pane includes the customization”.
D'Ippolito does not teach receive a customization of the pre-defined drill-down action, wherein the display of the first drill-down pane and the second drill-down pane includes the customization.
Gao teaches receive a customization of the pre-defined drill-down action, wherein the display of the first drill-down pane and the second drill-down pane includes the customization (see at least 0048, 0077-0078).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify D'Ippolito to incorporate the teaching of Gao to about customizing predefined data-view. One would be motivated to do so since such template allow users to create their own customized views of network data and display those views on a network map (see paragraph 0048, lines 1-4, of Gao).
Claim 18 recites similar limitations as claim 6. Accordingly, it is rejected under similar rationale.
Claim 19 recites similar limitations as claims 5 and 6. Accordingly, it is rejected under similar rationale.
As to claim 20, the rejection of claim 14 are incorporate. D’Ippolito teaches all the limitations of claims 14 as shown above.  
D’Ippolito does not teach wherein the customization comprises an additional action or a change to the actions that are part of the pre-defined drill- down actions.
Gao teach wherein the customization comprises an additional action or a change to the actions that are part of the pre-defined drill- down actions (see at least paragraph 0076 disclosing further providing options to editing the data view).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify D'Ippolito to incorporate the teaching of Gao to about customizing predefined data-view. One would be motivated to do so since such template allow users to create their own customized views of network data and display those views on a network map (see paragraph 0048, lines 1-4, of Gao).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over D'Ippolito, in view of Gao, and further in view of Marchant et al. (US Patent No. 9098412), hereinafter, Marchant.
As to claim 12, the rejections of claim 9 is incorporate. D'Ippolito teaches all the limitations of claim 9 as shown above.  
D'Ippolito does not teaches [[wherein the display of the pre-defined drill-down actions is displayed]] as a recommended action for troubleshooting. 
Marchant teaches wherein the display of the pre-defined drill-down actions is displayed as a recommended action for troubleshooting (col. 12, lines 44-46 talks about displaying recommend action in the GUI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify D'Ippolito, in view of Gao, to incorporate the teaching of Marchant about recommended action. One would be motivated to do so since recommended action can be selected for automatic execution upon selection (see col. 2, lines 3-9, of Marchant).
Claim 15-17 is rejected under 35 U.S.C. 103 as being unpatentable over D'Ippolito, in view of Priya, and further in view of Gao.
D'Ippolito, in view of Priya, teaches provides an option for establishing conditions upon which the drill-down actions are [[displayed]] (see claim 7 rejection as shown above).
D'Ippolito does not teach wherein the data view template editor [[provides an option for establishing conditions upon which the drill-down actions are]] displayed.
Gao teaches wherein the data view template editor provides an option for establishing conditions upon which the drill-down actions are displayed (paragraph 0077 discusses editing data view how the popup window displayed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify D'Ippolito, in view of Priya, to incorporate the teaching of Gao about editing data view template of the popup window how displayed upon certain condition satisfied. One would be motivated to do so to have a customize display of pop up window (paragraph 0077, lines 9-11, of Gao).
Claim 16 recites similar limitations as claim 8. Accordingly, it is rejected under similar rationale.
As to claim 17, the rejections of claims 14, 15, and 16 are incorporate. D’Ippolito, in view of Gao and Priya, teaches all the limitations of claims 14, 15, and 16 as shown above.  
D’Ippolito further teaches wherein the alert comprises a golden baseline alert that occurs when current data varies from an established golden baseline for that data (paragraph 0167 disclsoes showing anomalies in the graph as stated “Displays the specific data related to a selection in the graph. When nothing is selected, displays the list of all anomalies detected in the graph (i.e. pins)”).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL M HOSSAIN whose telephone number is (571)270-3070. The examiner can normally be reached 9:30-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	December 12, 2022

/KAMAL M HOSSAIN/Examiner, Art Unit 2444                                                                                                                                                                                                        
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444